Citation Nr: 9916928	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  95-31 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a 70 percent disability rating for service-
connected paranoid schizophrenia from February 1984 to 
November 1993.


REPRESENTATION

Appellant represented by:	William M. Hanlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to March 
1978.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In October 1977, the veteran filed a claim for service 
connection for paranoid schizophrenia.  By rating decision in 
March 1978, the Newark, New Jersey RO granted service 
connection for paranoid schizophrenia, and assigned a 50 
percent evaluation.

In a November 1981 rating decision, the San Juan, Puerto Rico 
RO granted an increased evaluation of 70 percent.  In March 
1983, the veteran filed a claim for an increased rating for 
his psychiatric disorder.  The veteran was scheduled for a VA 
examination to review the status of his disability.  He 
failed to report for two scheduled examinations.  By rating 
decision of January 1984, the San Juan RO suspended VA 
benefits to the veteran due to his failure to report for the 
VA review examination.

In July 1987, the San Juan RO received a report of 
hospitalization of the veteran at a VA medical center for 
treatment of paranoid schizophrenia.  By letter dated in 
September 1987 and sent to the last known address of the 
veteran, the RO notified the veteran that he was being 
scheduled for a VA examination.  The veteran was scheduled 
for VA examinations in October 1987 and January 1988.  In 
January 1988, it was noted that the veteran failed to report 
to either examination and that his whereabouts were unknown.  
By letter dated in January 1988, the RO notified the veteran 
that because he failed to report for a scheduled examination, 
no further action would be taken unless the RO received 
notification of his willingness to report for such an 
examination.  No response was received from the veteran.

In November 1993, the veteran filed a statement with the 
Montgomery RO which was in essence a claim for an increased 
rating for his service-connected paranoid schizophrenia.  By 
rating decision of June 1994, the RO granted a 100 percent 
disability rating for paranoid schizophrenia from November 
1993, the date of the reopened claim.  The RO determined that 
the evidence for the period from February 1984 to November 
1993 was insufficient for rating purposes due to the 
veteran's failure to report for medical examination.  The 
veteran timely appealed.

In a decision dated in September 1997, the Board found that 
no adequate factual basis existed to permit the Board to 
conclude that resumption of the veteran's compensation 
benefits for paranoid-schizophrenia for the period from 
February 1984 to November 1993 was warranted and denied the 
claim.  The veteran appealed the Board's September 1997 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court").  

In October 1998, the VA's Office of General Counsel and the 
appellant's attorney filed a joint motion requesting that the 
Court vacate the Board's September 1997 decision.  The matter 
was remanded for further development of the evidence and for 
readjudication.  In a December 1998 Order, the Court granted 
the joint motion.  The September 1997 Board decision was 
vacated and the issue was remanded to the Board for 
compliance with directives that were adopted by the Court.  
The joint motion directed that the matter be remanded to the 
Board and, if necessary, to the agency of original 
jurisdiction for readjudication. 

In a letter dated April 28, 1999, the appellant's attorney 
submitted additional evidence and argument.

For reasons which will be discussed below, the Board finds 
that it is necessary to return the matter to the RO for the 
directed development and readjudication.



REMAND

The joint motion for remand indicated that counter-designated 
evidence of the record filed by the veteran in his appeal 
contained evidence including treatment records pertaining to 
his 1987 hospitalization at the VA Medical Center in San 
Juan, Puerto Rico ("VAMC"), as well as private medical 
records from St. Thomas Community Hospital and the Virgin 
Islands Corrections Bureau which were not previously of 
record.  

Records of VA medical treatment are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the 
VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim including those which may be 
contained in private medical records which are not associated 
with the claims folder, but of which the Board has notice.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).

Accordingly, an attempt must be made to obtain and associate 
with the claims folder any outstanding VAMC medical records 
as well as treatment records from St. Thomas Community 
Hospital and the Virgin Islands Corrections Bureau.

The Board notes that many, if not all, of the records in 
question may be found in the evidence submitted with an April 
1999 letter from the veteran's attorney.  However, under the 
circumstances of this case, the Board believes that every 
effort should be made to insure that all pertinent records 
have been associated with the claims folder.  In addition, 
this remand will afford the RO the opportunity to review the 
recently submitted evidence.  See 38 C.F.R. § 20.1304 (1998).

Pursuant to the terms of the joint motion which was adopted 
by the Court and in accordance with the statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim, the case is REMANDED for the following actions:

1. The RO should obtain the names and 
addresses of all medical care 
providers, both private and VA, who 
have treated the veteran for paranoid 
schizophrenia for the period February 
1983 to November 1993, as well as any 
other evidence that the appellant and 
his attorney deem to be significant 
with respect to the issue on appeal.  
If it is the appellant's position that 
all records are included in the April 
1999 submission by his attorney, he or 
his attorney should so indicate in 
writing.  If not, after securing any 
necessary release(s), the RO should 
attempt to obtain all additional 
records identified inclusion in the 
veteran's claims file.  

2. The RO should then readjudicate the 
issue on appeal, taking into 
consideration all pertinent evidence, 
as well as the October 1998 joint 
motion for remand and the April 28, 
1999 submission of the veteran's 
attorney, with attachments.

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



